Citation Nr: 1232894	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-11 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a sinus condition, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for allergic rhinitis, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for hypertension, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for chronic lymphocytic lymphoma (CLL), to include as due to an undiagnosed illness.

7.  Entitlement to service connection for diabetes mellitus, type II, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985.  He was also a member of the Army National Guard from September 16, 1986, to November 11, 2003, which service included a period of active duty from August 1991 to April 1992, to include service in Southwest Asia during the Persian Gulf War.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, wherein the Veteran was denied service connection for a sinus condition, allergic rhinitis, sleep apnea, hypertension, CLL, diabetes mellitus, and a respiratory condition.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (1) (2011).  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duties to notify and assist as mandated by 38 U.S.C.A. §§ 5103 and 5103A.  The specific bases for remand are set forth below.  

The Veteran essentially contends that his sinus condition, allergic rhinitis, sleep apnea, hypertension, CLL, diabetes mellitus and respiratory disorder all developed as a result of his military service.  In his August 2012 Informal Hearing Presentation (IHP), the Veteran's representative maintained that the Veteran is also claiming that those conditions are due to an undiagnosed illness.  Alternatively, the Veteran's representative maintains that the Veteran developed sleep apnea as a result of his service-connected post-traumatic stress disorder (PTSD).  

At the outset, the Board notes that some service medical and personnel records have been associated with the claims file.  However, in the August 2012 IHP, the Veteran's representative stated that it is unclear whether all of the Veteran's records from his National Guard service had been obtained.  Indeed, while treatment records from his period of active duty are contained in the claims folder, the Veteran had National Guard service from September 1986 to November 2003.  As such, the Board finds that these issues must regrettably be remanded in order to obtain all available records from his active duty service and his National Guard service that have not yet been associated with the claims file, to specifically include any periodic medical examinations and/or annual physicals.  The agency or original jurisdiction (AOJ) should also seek to clarify all periods active duty for training (ACDUTRA) and inactive duty training for the Veteran during his time as a National Guardsman.

A review of the Veteran's military service records confirms his service in the Southwest Asia Theater of Operations during the Persian Gulf War.  His DD Form 214 indicates that he had service in Southwest Asia from August 13, 1991, to September 13, 1991; he was awarded the Southwest Asia Service Medal, with 1 Bronze Star.  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the instant case, however, because the record reflects that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established on an alternative presumptive basis under 38 C.F.R. § 3.317, which provides that service connection may be warranted for veterans with service in the Southwest Asia theater of operations during the Persian Gulf War who exhibit objective indications of "a qualifying chronic disability" that became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) (2011); see also 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).

Notably, if the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175(1991).  
VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability and an indication that the disability or signs and symptoms of disability may be associated with active service, but does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  While the evidence of a link between current disability and service must be competent, Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the threshold for finding a link between current disability and disease or injury in service is low for examination purposes, McLendon v. Nicholson, 20 Vet. App. 79(2006).  

In this regard, the Board notes that the service treatment records (STRs) include an annual medical certificate, dated in March 1997, wherein it was noted that the Veteran was taking medication for high blood pressure.  It was also noted that the Veteran had been diagnosed with asthma, and he still had difficulty breathing at times.  A periodic examination was conducted in April 1997; the report of medical history noted increased blood pressure on medication, high blood pressure, and the use of an inhaler for asthma.  Clinical evaluation was negative for any respiratory disorder, hypertension, diabetes mellitus, CLL, allergic rhinitis, a sinus condition or sleep apnea.  

Post service VA and private treatment records show that the Veteran has been diagnosed with hypertension, obstructive sleep apnea, and CLL.  A VA discharge note dated in November 2009 reflects diagnoses of hypertension and asthma.  These records show that the Veteran was seen for a semiannual evaluation at a VA clinic in January 2010; at that time, it was noted that he had no significant problems/concerns.  His past medical history included diabetes mellitus, allergic rhinitis, other disease of the lung, and sleep stage dysfunction.  Following a physical examination, the examiner reported the diagnoses of type 2 diabetes mellitus, hypertension, CLL, and obstructive sleep apnea.  

In light of the above findings, the Board finds that there is evidence of a current disability or symptoms of a current disability.  However, as pointed out by the service representative in his August 2012 IHP, the Veteran has not been provided a VA examination in order to ascertain whether the conditions for which he seeks service connection are at least as likely as not etiologically related to service, or whether any of the Veteran's claimed disorders constitute a qualifying chronic disability under 38 C.F.R. § 3.317.  While mindful of the Veteran's own assertions in this regard, the Board observes that, as a lay person, he has not been shown to have the requisite clinical expertise to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board finds that, on remand, he should be afforded VA examinations to address the etiology of each disorder at issue in this appeal.  38 C.F.R. § 3.159(c)(4) (2011).  Proper consideration of the Veteran's claim of service connection for sleep apnea, secondary to PTSD is also needed.  Thus, as part of the examination to be afforded on remand, the examiner should consider whether the Veteran's PTSD has caused or made chronically worse his sleep apnea.  

The Board also notes that the February 2009 and July 2009 VCAA notice letters issued to the Veteran in the current appeal provide only the criteria necessary to a claim of service connection on a direct basis.  As the Veteran has not been informed of the criteria necessary to support a claim of service connection on a secondary basis or as a result of an undiagnosed illness, a corrective VCAA notification letter should be issued to him on remand.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claims and to ensure full compliance with due process requirements, the case is REMANDED to the AOJ for the following actions: 

1.  The AOJ should send to the Veteran a corrective VCAA notice letter with regard to the issues of entitlement to service connection service connection for a sinus condition, allergic rhinitis, sleep apnea, hypertension, CLL, diabetes mellitus, and a respiratory condition, to include as a result of an undiagnosed illness.  The letter should also specifically inform him of the how to substantiate his claim of service connection for sleep apnea on a secondary basis.  The letter should specifically notify him of the information and evidence necessary to substantiate his claims for service connection based on his National Guard service.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.  

2.  Contact the National Personnel Records Center or other any other appropriate sources to obtain STRs for the Veteran's period of service in the Army National Guard.  The AOJ should also seek to determine whether the Veteran had any additional periods active duty (other than from August 1991 to April 1992), ACDUTRA or inactive duty training during his time as a National Guardsman, and, to the extent feasible, provide the dates for each period of service.  

3.  The AOJ should contact the appellant and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the appellant that are not already of record.  

As it appears that the Veteran receives regular treatment at the Chattanooga, Tennessee, VA Medical Center, a query should be made to that facility for all relevant treatment records from August 2010 forward.

4.  After the development in paragraphs one through three above has been completed, schedule the Veteran for appropriate VA examination(s) to address the nature and etiology of his claimed hypertension, respiratory disorder, sinus condition, allergic rhinitis, sleep apnea, diabetes mellitus, and CLL.  The claims folder must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be annotated on the evaluation report.  All necessary testing should be completed.  

All pertinent pathology shown on examination should be annotated in the evaluation report.  After a careful review of the claims folder, including consideration of physical examination and any objective testing results, the examiner should affirmatively established whether the Veteran has hypertension, allergic rhinitis, sleep apnea, diabetes mellitus, and CLL.  The examiner should also indicate whether the Veteran has a diagnosed respiratory disorder and/or sinus condition.  

The examiner should then identity whether the Veteran's complained of symptoms (these should be elicited from the Veteran during the examination) can be attributed to any diagnosed disability and, if so, opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that any currently diagnosed hypertension, allergic rhinitis, sleep apnea, diabetes mellitus, CLL, respiratory disorder and/or sinus condition, or any other disability identified as being manifested by the Veteran's complained of symptoms, had its onset during the Veteran's active duty or is otherwise causally or etiologically related to her active service or any incident therein.  

If the examiner finds that any past or present complained-of symptoms, to specifically include any sinus, respiratory, or sleep disorder symptoms, are  not due to a specific diagnosed disease entity, the examiner should opine whether such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service.

The examiner must also provide an opinion as to whether the Veteran's claimed disabilities, regardless of diagnosis, can be collectively linked to a medically unexplained chronic multisymptom illness.

The examiner should also provide an opinion as to whether it is at least as likely as not the Veteran's service-connected PTSD has caused or made chronically worse the Veteran's sleep apnea.  If aggravation is found, the examiner should specify what measurable degree of the sleep apnea represents a permanent increase in its severity caused by the Veteran's PTSD.  

Regardless of whether the examiner's opinion is favorable or negative as to any requested opinion, the examiner must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion.  The examiner must consider and discuss the Veteran's lay statements regarding the onset and continuity of all symptoms capable of lay observation.  Medical reasons to accept or reject the Veteran's statements regarding the onset and continuity of symptoms should be set forth.

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

5.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  Specifically, the AOJ should consider whether service connection for a sinus condition, allergic rhinitis, sleep apnea, hypertension, CLL, diabetes mellitus, and/or a respiratory condition is warranted on a direct basis or as due to an undiagnosed illness, to include consideration of whether the Veteran's disabilities can be collectively linked to a medically unexplained chronic multisymptom illness.  Consideration should also be given to whether service connection for sleep apnea is warranted as secondary to service-connected PTSD.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached. Thereafter, the Veteran and his representative should be given the opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KRISTIN E. NEILSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


